169 S.W.3d 890 (2005)
Michael HUNTER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85369.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2005.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Ronald S. Ribaudo, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
Movant, Michael Hunter, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel rendered ineffective assistance for failing to negotiate a plea agreement for a more favorable sentence than he received.
*891 The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).